Title: To James Madison from Louis-André Pichon, 27 December 1803
From: Pichon, Louis-André
To: Madison, James



Georgetown 27. Decembre 1803
Mr. Pichon a l’honneur de présenter ses respects à Monsieur Madison et de lui adresser ci-jointe Copie de la lettre qui lui est parvenue ce matin de la part du Commissaire du Gouvernement français à la Nouvelle-Orléans. Cette lettre met Mr. Pichon dans le cas de demander à Monsieur le Sécrétaire d’Etat une entrevue relativement au contenu de la Note qu’il a eu l’honneur de lui présenter le 24 de ce mois; et il prie Monsieur Madison de vouloir bien indiquer le moment où il pourra le recevoir.
Mr. Pichon a retenu à New York un Aviso de la République française dans l’objet de faire parvenir en france la nouvelle de la prise de possession de la Louisiane par le Cn. Laussat: il désire pouvoir l’expédier sans délai, et il souhaite, s’il est possible, d’être en état, par la même occasion, d’informer son Gouvernement de l’exécution du Traité de la part d⟨es⟩ Etats Unis.
L. A. Pichon
 
Condensed Translation
Presents his respects to JM and encloses a copy of a letter received that morning from the French commissary at New Orleans which prompts Pichon to request an interview with JM regarding the contents of Pichon’s note of 24 Dec. 1803.
Pichon has engaged a ship at New York to forward to France the news that Laussat has taken possession of Louisiana. He wishes to send this news without delay and at the same time, if possible, to inform his government of the execution of the treaty by the U.S.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). For enclosure, see n. 1.



   
   Pichon enclosed a copy of Laussat to Pichon, 14 Frimaire an XII (6 Dec. 1803) (3 pp.; in French; docketed by Wagner), reporting that Laussat, as he had notified Pichon in two letters of 30 Nov. 1803, had taken possession of Louisiana, including the forts Plaquemine and Bayou [St. John] and the Balize, all keys to Louisiana by sea. Laussat expected the American commissioners the following week and enclosed a copy of his proclamation, written in the style Pichon had told him Jefferson wished. He had conducted himself toward Clark, who was now captain of a militia company, as Pichon advised and had accepted Clark’s offer of support. Landais arrived Friday evening with [James] Lyon while Laussat was consulting with Wilkinson, who had stopped on his way to join Claiborne at Natchez.


